DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William S. Francos (38,456) on 6/9/2022.

The application has been amended as follows: 
Claim 4
The ultrasound probe assembly of claim 1, [[,]] wherein the coupling agent is dissolved or absorbed in the polymer layer.

Claim 16
An ultrasound probe assembly comprising: 
an ultrasound probe, comprising: a probe body having a mounting area having a corrugated shape and a flexible lip around the mounting area, the flexible lip being configured to seal a space between the mounting area and a subject contacted by the ultrasound probe; an active area comprising a plurality of ultrasound transducer elements mounted in the mounting area; and a support member having pillars engaging with a pliable mounting area, each of the pillars being attached to a mounting portion for mounting an individual transducer element; and 
a pliable cover adapted to be applied over the active area of the ultrasound probe, the pliable cover comprising: a polymer layer adapted to hold a coupling agent that couples the ultrasound transducer elements to a body surface of the subject; and a regular pattern of channels extending through the pliable cover for evacuating air from between the pliable cover and the body surface, wherein: the channels are positioned such that when the pliable cover is applied over the active area, the channels are arranged in between the ultrasound transducer elements: and the mounting area [[if]] is flexible such that it may be deformed to conform to the body surface of the subject

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowable for substantially the same reasons as set forth on pages 13-14 of the Non-Final Rejection mailed 9/24/2021.
Applicant’s arguments, see pages 11-17, filed 12/20/21, with respect to the rejection of claims 1 and 14 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-8, 11, and 13-15 have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D MATTSON/Primary Examiner, Art Unit 3793